Citation Nr: 0424775	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  In addition, he served from April 1975 to February 
1976; he received an "other than honorable" discharge for 
this period of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In November 2000, the Board remanded 
the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he had PTSD as a result of having his 
head held underwater, and nearly drowning as a result, and 
being put in a chokehold.  Both incidents allegedly occurred 
in May 1968 during boot camp.  See veteran's stressor 
statement, received in February 1998.

In its November 2000 remand, the Board noted that the 
veteran's claim was based on allegations of personal assault, 
and that where, as here, the military record did not contain 
documentation that a personal assault occurred, alternative 
evidence might still establish an inservice stressful 
incident.  Citing VBA's Adjudication Procedure Manual, M21-1 
(hereinafter "M21-1"), Part VI, paragraph 11.38b(2).  The 
Board noted that behavior changes that occurred at the time 
of the incident might indicate the occurrence of an in-
service stressor, and that in personal assault claims, 
"secondary evidence which documents such behavior changes 
may require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."  Id.  
(emphasis added).

In its November 2000 remand, the Board noted that the veteran 
had received a number of competing diagnoses, to include 
PTSD, major depression, anxiety, alcohol abuse, and several 
forms of substance abuse, and that the claims files did not 
contain a psychiatric examination that was based on a review 
of the veteran's claims file.  The Board therefore requested 
that an opinion be obtained as to whether the veteran has 
PTSD, and if so, whether it is related to his service.  The 
Board specifically directed that the RO should provide the 
examiner with a summary of any verified stressor(s), as well 
as the all evidence pertaining to changes in behavior at the 
time of the claimed stressor(s).  The Board emphasized that 
under M21-1, Part VI, 11.38b(2) the changes in the veteran's 
observed behavior must have been witnessed "at the time of 
the claimed stressors" (i.e., reasonably close in time to 
the claimed stressors).  

Pursuant to the Board's November 2000 remand, development was 
carried out in an attempt to verify the claimed stressors, 
and to obtain evidence of changes in observed behavior.  
However, there is no indication that either of the claimed 
stressors was ever verified, or that any objective evidence 
of behavior changes, as defined in M21-1, was obtained.  

Although the veteran was afforded a VA examination in 
November 2001, a review of this examination report shows that 
there is no indication that the RO notified the examiner that 
the claimed stressors had not been verified.  In fact, the 
examiner, a psychologist, stated that he was not provided 
with a list of verified stressors.  Nevertheless, the 
psychologist's conclusion indicates that he accepted the 
veteran's claimed stressor, involving having his head held 
underwater, as verified.  In this regard, the psychologist's 
report is completely lacking in citation to, or discussion 
of, evidence pertaining to observed changes in behavior 
during service.  In addition, the psychologist's report is 
completely unsupported with any discussion of the veteran's 
medical and service history, nor does it provide any 
explanation for its conclusion.  See also March 2000 VA 
examination report by the same psychologist (suffering from 
the same defects).  In summary, the Board's November 2000 
remand instructions were not complied with, see Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, on remand, the 
veteran should be afforded a examination by a 
neuropsychiatric physician, see M21-1, Part VI, paragraph 
11.38(b)(2), in which the examiner provides a diagnosis, and, 
if PTSD is diagnosed, discusses whether or not such PTSD is 
related to the veteran's first period of active duty.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should again attempt to verify 
(or obtain ancillary evidence to 
corroborate) the veteran's reported 
stressors.  This should include, but not 
be limited to, verifying that M.L. (who 
submitted a statement dated February 14, 
1999 to support the veteran's stressor 
statement) received training with the 
veteran in May 1968, when the alleged 
stressor events occurred. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
neuropsychiatric physician to determine 
whether the veteran has PTSD under the 
criteria as set forth in DSM-IV.  If the 
veteran is found to have PTSD, the 
examiner should report whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's PTSD is a result of his 
first period of active duty service.  The 
RO should provide the examiner with a 
summary of any verified stressor(s), or, 
if no stressors are verified, a statement 
to that effect.  The RO should also 
provide the examiner with all of the 
evidence pertaining to any changes in the 
veteran's behavior at the time of the 
claimed stressor(s) (i.e., circa May 
1968).  The rationale for all opinions 
expressed must be provided.  If PTSD is 
diagnosed that is related to the 
veteran's first period of active duty, 
and if no stressors are verified, the 
rationale must include a discussion of 
the observed changes in behavior at the 
time of the alleged stressors.  The 
claims files must be provided to the 
examiner in connection with the 
examination.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




